Judgment of conviction of the County Court of Kings county reversed on the law, and a new trial ordered. The crime of extortion was not made out. The money was not obtained from Tumerman with his consent, but was forcibly taken from the hand of his wife in his presence. One of the essential elements of extortion was, therefore, laeldng. The indictment was silent as to the crime of grand larceny. If the crime of attempted extortion had been left to the jury under the present indictment, the jury’s finding of guilt would not have been disturbed. Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.